DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4-14, and 16-21 are allowed in view of Applicant’s amendments/ arguments filed on 06/07/2021.  Particularly, the prior art(s) of record fails to disclose or fairly suggest a method/device comprising: … “receiving a daily broadcast describing a predetermined number of i-EMMs via the television receiver interface; adjusting an electronic value point balance maintained by the content receiver device for the following day in response to the number of i-EMMs described in the daily broadcast; in response to the channel selection instructions, the content receiver device comparing the electronic value point balance stored by the content receiver device to channel subscription points linked to the television channel identified by the channel selection instructions; if the content receiver device determines that the electronic value point balance exceeds the channel subscription points stored by the content receiver device for the television channel identified by the channel selection instructions, the content receiver device generating an instantaneous electronic management message (iEMM) independent of an external authorization system that authorizes content to be decoded by the content receiver device and providing the iEMM generated by the content receiver device to a secure conditional authorization module of the content receiver device that temporarily grants the content receiver device access to the television 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120131333 A1
Zhang; Jiang et al.
US 20110283307 A1
OOI; Shinichi
US 20080313463 A1
Depietro; Mark G. et al.
US 20060155989 A1
Nishimoto; Yusei et al.
US 20040123313 A1
Koo, Han-Seung et al.
US 20030174844 A1
Candelore, Brant L.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425